TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00801-CR


In re J. W. Howeth


Courtney Benjamine Brissette, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-04-071, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
This is a contempt proceeding ancillary to Courtney Benjamine Brissette's appeal
from a judgment of conviction for sexual assault.  The subject of this proceeding is Mr. J. W.
Howeth, appellant's retained counsel.
Brissette was convicted and sentenced to six years' imprisonment on September 29,
2004.  The appellate record was filed in February 2005.  On June 17, 2005, after Howeth failed to
file a brief or respond to the Clerk's notice that his brief was overdue, the Court abated the appeal
for a hearing in the district court pursuant to rule 38.8.  Tex. R. App. P. 38.8.  The hearing was set
for several different dates, but Howeth failed to appear for any of them.  Finally, on May 25, 2006,
this Court ordered Howeth to file a brief no later than June 16, 2006.  When Howeth failed to comply
with this order, he was ordered to appear in person before this Court on July 11, 2006, to show cause
why he should not be held in contempt and sanctions imposed.  Howeth failed to appear as ordered.
By his conduct, Howeth has displayed obvious contempt for this Court.  More
troubling, however, is Howeth's failure to carry out his professional responsibilities to his client. (1)
We hold that J. W. Howeth is in contempt of this Court and order him fined in the
amount of $500.00.  Payment of this fine shall be made to the Clerk no later than July 28, 2006.
Although we respect Brissette's right to counsel of his choice, Howeth's continued
representation serves neither Brissette's interest nor the interest of justice in this cause.  Therefore,
the district court is ordered to appoint counsel to effectively represent Brissette by filing a brief in
his behalf.  The order appointing counsel shall be forwarded to the Clerk in a supplemental record
no later than July 28, 2006.
The Clerk shall deliver a copy of this order to the Chief Disciplinary Counsel of the
State Bar of Texas.
It is ordered July 25, 2006.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish
1.        The record reflects that Brissette is in prison.